Citation Nr: 0309847	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE


Entitlement to service connection for carcinoma of the 
pharyngeal epithelium as a result of exposure to Agent 
Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970.  He has been represented throughout his appeal by The 
American Legion.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for service 
connection for carcinoma of the pharyngeal epithelium as a 
result of exposure to herbicides (Agent Orange).  The veteran 
perfected a timely appeal of the decision.  Following the 
receipt of additional medical evidence in April 2002, 
a supplemental statement of the case (SSOC) was issued in May 
2002.  

In his substantive appeal (VA Form 9), received in May 2001, 
the veteran requested a personal hearing at the RO before a 
Member of the Board (Veterans Law Judge).  He also requested 
a hearing before a local decision review officer (DRO).  But 
he failed to report for either hearing; they were scheduled 
in July 2001 and April 2003, respectively.  He also has not 
provided an explanation for his absence.  So his request for 
those hearings is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2002).


REMAND

The veteran contends that his currently diagnosed carcinoma 
of the pharyngeal epithelium is the result of exposure to 
toxic herbicides (Agent Orange) while on active duty in 
Vietnam.  

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, if the 
veteran has a listed disease associated with exposure to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2002).  Diseases 
associated with exposure to herbicide agents, listed in 38 
C.F.R. § 3.309 (2002), will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (2002) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2002) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2002).  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  Note two following 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2002).  

An herbicide agent means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam from January 1962 through May 
1975.  38 C.F.R. § 3.307(a)(6).  Agent Orange is generally 
considered an herbicide agent.  As indicated above, a veteran 
who had actual service in Vietnam between January 1962 and 
May 1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(b).  

If the veteran was not medically diagnosed as having a 
disease listed in the regulation, the claimant must provide 
evidence establishing exposure to Agent Orange in order to 
satisfy evidence of incurrence of aggravation of a disease or 
injury in service.  See McCartt v. West, 12 Vet. App. 164 
(1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Standards (Radiation 
Compensation) Act, Pub.L.No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection by proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law removed the 30-year limitation 
on presumptive service connection for respiratory cancers due 
to herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).  

The veteran served on active duty from June 1967 to July 
1970.  And according to his DD 214 (Report of Transfer or 
Discharge), his service included a tour of duty in Vietnam.  
As a result, he received the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  Correspondence from the 
Environmental Support Group (ESG), dated in April 1987, 
indicates that he was assigned to the Naval Support Activity 
Security Force in Da Nang from April to July 1970.  To the 
extent that he had service in Vietnam between January 1962 
and May 1975, he must be presumed to have been exposed to 
Agent Orange.  However, a review of the record discloses that 
additional development is needed prior to adjudication of his 
claim by the Board.  

In August 1999, the veteran was seen for complaints of sore 
throat for the past month.  The pertinent assessment was 
chronic laryngitis.  In November 1999, the veteran presented 
with a three-month history of hoarseness and sore throat.  
It was noted that he had an 80-pack a year history of tobacco 
abuse, and had drank 1 six pack of beer per day for the last 
30 years.  He denied any previous history of head and neck 
cancer or head and neck surgery.  He reported noting a new 
mass in his right neck; he denied any otalgia.  He underwent 
flexible fiber optic endoscopy.  The impression was 
hoarseness and sore throat with a suspicious neck mass in a 
person with significant head and neck cancer risk factors.  
In December 1999, he underwent a fine needle aspiration which 
was nondiagnostic; he was brought to the emergency room, 
where he underwent a panendoscopy and excision of the 
right neck mass electively.  A consultation note dated in 
January 2000 reported that he was scheduled for PVAMC 
radiation therapy; it was noted that he was diagnosed with 
squamous cell carcinoma, right neck mass, with the primary 
site being the pharyngeal epithelium.  

In his notice of disagreement (NOD), received in September 
2000, the veteran argued that his currently diagnosed 
carcinoma of pharyngeal epithelium developed as a result of 
his exposure to Agent Orange while in Vietnam.  He further 
argued that his cancer is associated with the respiratory 
system and was diagnosed within the requisite 30-year time 
frame; therefore, he should be service-connected for 
carcinoma of the pharyngeal epithelium.  Attached to the NOD 
was a surgical pathology report, dated in December 1999, 
reflecting a diagnosis of lymph node, zone II, right neck, 
excisional biopsy; no tumor seen, sinus histiocytosis; and 
mass, zone II, right neck, cystic, well differentiated 
squamous cell carcinoma, consistent with metastasis; primary 
site expected to be pharyngeal epithelium.  It was noted that 
the veteran reported to doctor stack on January 4, 2000; the 
original diagnosis was bronchial cyst with reactive 
epithelial changes, and the case was sent to the AFIP for 
review.  Their diagnosis was the above, which they considered 
to be one of the "peculiar" type of metastatic squamous 
cell carcinoma.  



During the pendency of this appeal, the provisions of 38 
U.S.C.A. § 5107, which concern the VA's duty to assist the 
claimant with the development of facts pertinent to his 
claim, have been substantially revised.  The prior provisions 
of 38 U.S.C.A. § 5107 required that the VA assist a claimant 
with the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a claimant with the facts 
pertinent to her claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No 106-475, 114 Stat. 2096 (2000).  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  

The Board observes that the record clearly indicates that the 
veteran served in Vietnam.  The record further indicates that 
he may possibly have one of the presumptive diseases listed 
in 38 C.F.R. § 3.309; however, the medical opinions differ as 
to whether the cancer could have originated in the 
respiratory system.  The pathology report, received in August 
2000, indicates that the original diagnosis was bronchial 
cyst, which would indicate involvement of the respiratory 
system.  But a prescription form dated in December 2000 
indicates the veteran had squamous cell carcinoma of his 
right tonsil.  The above reports do not clearly document 
whether any cancer was located in his bronchus, larynx, or 
trachea, each of which is listed as a presumptive disease in 
38 C.F.R. § 3.309.  The Board further notes that additional 
medical records pertaining to the veteran's cancer probably 
exist which have not been obtained and associated with the 
claims file.  

Under these circumstances, then, and in light of the recent 
amendment concerning the duty to assist, further development 
is needed.  In particular, the Board believes that it would 
be helpful to obtain the opinion of a medical expert to 
determine whether the veteran's carcinoma of the pharyngeal 
epithelium is considered a respiratory cnacer and, therefore, 
was presumptively or directly related to active service.  The 
RO also must obtain any outstanding medical records 
that pertain to treatment of the veteran's cancer.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case must be REMANDED to the RO for the following actions:  

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment of the 
veteran's cancer.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  
The RO should ensure that the 
notification and documentation 
requirements mandated by the VCAA are 
met.  

2.  The RO should arrange for an 
appropriate specialist to review the 
veteran's claims folder, including a copy 
of this REMAND, and indicate whether his 
squamous cell carcinoma is at least as 
likely as not related to herbicide 
exposure (Agent Orange) in Vietnam.  
In providing this opinion, the physician 
should determine and clearly state the 
primary site of the squamous cell 
carcinoma; in particular, whether it 
originated in an area which is considered 
part of the respiratory system (i.e., the 
bronchus, larynx, or trachea).  If the 
physician is unable to provide the 
requested opinion, the report should so 
state.  Any opinion offered should 
include a complete rationale.  The 
veteran need not be examined unless, in 
the judgment of the physician, an 
examination is deemed necessary in order 
to provide the requested opinion.  
In such a case, appropriate arrangements 
for an examination should be made.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  
If deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully satisfied.  

5.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for carcinoma of the 
pharyngeal epithelium as a result of 
exposure to herbicides (Agent Orange).  
If the determination remains adverse to 
the veteran, both he and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



